5DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 2, 4-8, 10-14, and 16-20 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/10/2022 has been considered by the Examiner.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 4-7, 10-14, and 17-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The previous rejection of the claims based upon 35 USC 112 are now withdrawn in light of the latest amendment.
The applicants have amended the claims with the incorporation of dependent claims 3 and 15 (both now canceled) into the parent claims 1 and 13 respectively, and further cancelled claim 9.  Here, the applicants further made arguments based upon the amended parent claims with the features concerning the producing a prepreg sheet with at least part of the area in the same state as a state of being shear deformed in the same direction as a direction of the shear deformation in the area and focused the teachings of the JP’311 and WO’450 teachings and the deficiencies of said references.  
It is noted that the latest IDS submitted by the applicants on 7/10/2022 includes the GB2492594 reference which is the basis for the new grounds of rejection as shown below as it addresses the feature in the now parent claims 1 and 13.
In regards to the WO’450 reference, it is noted that the arguments concerning claims 6 and 18 are persuasive over the prior arts regarding the fixing points that are arranged so as to be at lattice points of a tetragonal lattice in the shear deformer.  Both the JP and GB references do not teach of this particular feature.  Thereby, claims 6 and 18 have been objected as shown below.

Claim Objections
Claim 20 is objected to because of the following informalities:  the claim is dependent upon now canceled claim 15.  It is noted that claim 15 has been incorporated into claim 13 and thereby, it is assumed claim 20 was intended to be dependent upon claim 13.  Examination henceforth will be based upon this assumption.  Appropriate correction is required.






Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-2, 4-5, 7-8, 10-14, 16-17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2015147311 in view of GB2492594.
In regards to claim 1, the JP’311 reference teaches of a process for producing a fibre-reinforced plastic discloses a preform processing method, a preform and a fiber reinforced plastic, and specifically discloses the following (see paragraphs [0016], [0018], [0030] of the specification, Figure 2), the fiber cloth substrate of the present invention may be a prepreg, and examples of the matrix resin used in this case include an epoxy resin, an unsaturated polyester resin, and the like.
JP’311 teaches of shear-deformed, or shear deformation, of the sheets, see [0013]-[0016], see also Fig. 2.  In regards to the prepreg sheet that corresponds to an area in which the fiber reinforced plastic is shear-deformed is bent in an in-plane direction in advance, the method taught in JP’311 includes that fiber cloth base material is formed into a quadratic surface, compared to elongation in the fiber orientation direction, in-plane shear deformation (i.e., shaping a prepreg sheet obtained by impregnating a resin material in continuous fibers into a three-dimensional shape to produce a fiber-reinforced plastic) occurs preferentially, thus, the limit of in-plane shear deformation is shape-following, no elongation in fiber direction, geometrically determine that fiber arrangement, and determining the amount of shear deformation in the plane of each portion according to the shape to be shaped, as shear deformation means, preferably, the fibrous cloth substrate is pressed against a quadratic surface, a portion where the density of the fibrous cloth substrate becomes high due to in-plane shear deformation, i.e., the fibrous substrate is formed into a quadratic surface (corresponding to the continuous fibers of at least a portion of the area of the prepreg sheet corresponding to the area of fiber reinforced plastic shear deformation of the present application previously bent in the in-plane direction); 
It can thus be seen that the JP’311 comprises that at least a part of the continuous fibers of the area of the prepreg sheet, corresponding to the area of shear deformation of the fiber-reinforced plastic, are previously bent in the in-plane direction, and thereby to suppress the generation of wrinkles or protrusions.
Furthermore, JP’311 teaches of the prepreg being formed in a preform and further solidified and molded, see [0030], and of the blank folder wherein the wrinkles can be widened, see [0023].
The JP’311 reference does not specifically state of bending in advance, nor of producing said prepreg sheet such that at least a part of said area (X) of said prepreg sheet is in the same state as a state of being shear-deformed in the same direction as a direction of shear-deformation of said three-dimensionally shaped fiber reinforced plastic sheet in the area (X’).
Instead it teaches of the process step of bending the prepreg sheet, wherein that a fibrous cloth substrate can be shear-deformed by pressing the fibrous cloth substrate on a quadratic surface, this is the seen as the region of deformation of the fibrous cloth substrate corresponds to the shear deformation region of the fiber reinforced plastic, as it would the occurrence of wrinkles (see abstract).  
However, the GB2492594 reference teaches of a method for producing a fiber reinforced plastic (title) comprising shaping a prepreg sheet into which continuous fibers are impregnated with a resin material into a three-dimensionally shape (see page 13, lines 20-23) to product the fiber reinforced plastic, wherein at least a part of continuous fibers contained in an area (see Fig. 11) of the prepreg sheet is bent in an in-plane direction in advance of said shaping of said prepreg sheet (Fig.11, and page 21, lines 13-27), said area corresponding to an area of said three-dimensionally shaped fiber reinforced plastic in which said three-dimensionally shaped fiber reinforced plastic is shear-deformed (Page 13, lines 20-23 and Fig.11, and Page 21, lines 13-27) is bent in an in-plane direction in advance; and
wherein the method further comprises producing said prepreg sheet (e.g. tow tape acc. Page 5, lines 7-16 or Page, 9, lines 29-31) such that at least a part of said area (X) of said prepreg sheet is in the same state as a state of being shear-deformed in the same direction as a direction of shear-deformation of said three-dimensionally shaped fiber reinforced plastic sheet in the area (X’) (Implicit from Page 5, lines 7-16, Page 21, lines 6-27, and Fig.11, see teaching of the pinch region 16 and the compaction shoe 9 and the tow material 51 as it is moved along the path, wherein this is seen as being aligning and in the same direction as a state of being shear deformed).  The pinch arrangement taught in the GB reference allows for alleviation concerning slack in the reinforcement elements and limits the degree of wave that can be achieved in pre-impregnated material produced, see page 19, lines 14-30.
It would have been obvious for one skilled in the art to recognize in JP’311 with application of the deformation of the sheets at least a part of the continuous fibers of the region of the prepreg sheet corresponding to the region of shear deformation of the fiber reinforced plastic in an in-plane direction as taught by the GB reference to alleviate the slack in the reinforcement elements as it is deformed. 

In regards to claim 2, JP’311 further discloses (see paragraph [0018] of the specification) simulation software for determining fibre alignment assuming that the corrugations do not have geometrical software extending in the fibre direction, the finite element method for strictly limiting the load balancing can be predicted beforehand from the simulation software.  Also, those skilled in the art set specific shear angles as desired for the product, see also the degrees of direction that includes 45 to -45 degrees regarding the inclination from the warp, the amount of angles that is considered regarding angles in the product can further encompass other angles including the shear angles to the features during formation, and it would have been obvious for one of ordinary skill in the art to further modify JP’311 with the desired shear angles in conforming to the desired product shape.
In regards to claim 11, JP’311 discloses that a preform can be moulded by placing it separately in a press mould after manufacture.
In regards to claim 12, JP’311 discloses a preform processing method similar to the present application, meanwhile, depending on product requirements, stacking multiple prepreg sheets to obtain a stacked prepreg sheet is a conventional means in the art.  Further, laminating composites is well known to the skilled person as can for example be seen on page 3, lines 24-26 of the GB reference.
It would have been obvious to one of ordinary skill in the art to modify the process of JP’311 in combination with conventional means and for forming laminates as taught by the GB reference in the regarding the plurality of sheets in forming laminated sheets.
In regards to claim 13, as also taught in claim 1 above, JP’311 in view of the GB reference discloses a preform processing method, a preform and a fiber reinforced plastic, and specifically discloses the following (see paragraphs [0016], [0018], [0031], Figure 2 of the specification): the method, as that fib cloth base material is formed into a quadratic surface, compared to elongation in the fiber orientation direction, in-plane shear deformation occurs preferentially, thus, the limit of in-plane shear deformation is shape-following, no elongation in fiber direction, geometrically determine that fiber arrangement, and determining the amount of shear deformation in the plane of each portion according to the shape to be shaped, as shear deformation means, preferably, the fibrous cloth substrate is pressed against a quadratic surface, a portion where the density of the fibrous cloth substrate becomes high due to in-plane shear deformation, i.e., the fibrous substrate is formed into a quadratic surface (corresponding to the continuous fibers of at least a portion of the area of the prepreg sheet corresponding to the area of fiber reinforced plastic shear deformation of the present application previously bent in the in-plane direction); the fibrous cloth substrate of the present invention may also be a "dry" substrate that is not impregnated with a matrix, by preforming according to the invention, the resin is then placed in a mold and injected and cured, thereby forming the matrix resin into a fiber-reinforced plastic (i.e., the fiber-reinforced plastic is produced by shaping the reinforcing fiber substrate into a three-dimensional shape to obtain a preform, impregnating the resin material into the preform, and impregnating the resin material-impregnated preform of the present application).
Here, JP’311 comprises that at least a part of the continuous fibers of the area of the prepreg sheet, corresponding to the area of shear deformation of the fiber reinforced plastic, are previously bent in the in-plane direction.  Further, JP’311 discloses that a fibrous cloth substrate can be shear-deformed by pressing the fibrous cloth substrate on a quadratic surface, that is recognized by those skilled in the art, the region of deformation of the fibrous cloth substrate corresponds to the shear deformation region of the fiber reinforced plastic, on this basis, it is obvious for a person skilled in the art to pre-bend at least a part of the continuous fibers of the region of the prepreg sheet corresponding to the region of shear deformation of the fiber reinforced plastic in an in-plane direction.
In regards to claim 14, see teaching in claim 2. 

In regards to claims 8, regarding the shaping the prepreg sheet while simultaneously producing the prepreg sheet or after producing the prepreg sheet, the GB reference teaches of the tow tape to be laid out with overlap and thereby forming a sheet, see page 21, lines 13-25 of the GB reference.

In regards to claim 10 (dependent upon claim 8), direct to the tow prepregs and further of aligning the tow prepregs in claim 10, see Figs. 2-3 of the GB reference. 
Claim(s) 4-5, 7, 16-17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2015147311 in view of GB2492594 as applied to claims 1 and 13 above, and further in view of WO201608450.
In regards to claims 4-5, 7, 16-17, and 19-20 regarding the plurality of fixing points, the JP’311 reference teaches in [0020] regarding the gripping that includes at fixed with a pin, and in [0022] regarding the blank folder divided in plurality of parts that are individually controlled regarding movement to apply tensile load.  
In regards to claim 4, 5, and 7, the JP’311 in view of the GB reference fails to teach of the movement of the fixing points.  
Though as taught in the WO’450 reference regarding a deep-drawn workable prepreg and a process for its preparation, and specifically discloses the following (see paragraphs [0010], [0021] of the specification, Figure 2): the method, aligning the reinforcing fibers in one direction, bending it in the longitudinal direction with a certain period, and bent at an appropriate amplitude, and remain bent in a resin-impregnated or semi-impregnated state, by aligning one or more fiber bundles 6 in the longitudinal direction and arranging the plurality of fiber bundles 6 at right angles and parallel to the longitudinal direction of the fibers, to form rod-like holding clamps 7, the fiber bundles are clamped in the middle and fixed, the clamps 7 are moved in the longitudinal direction of the fibers and, in synchronism therewith, every other clamp 7 is moved in a direction perpendicular to the longitudinal direction of the fibers 8 to bend the fiber bundles.  
As can be seen, the WO’450 reference teaches of a fiber bundle bending method in which clamps 7 are provided in the longitudinal direction of the fiber bundle, and the fiber bundle can be bent in the in-plane direction by moving the clamps 7 in the longitudinal direction of the fiber. Thus, the WO’450 reference teaches of bending a fiber bundle by means of a clamp, and this is seen as the plurality of fixed points.  
It would have been obvious for one of ordinary skill in the art to modify the JP’311 in view of GB reference with the shear deformation teaching using a plurality of fixed points, in this case of the clamps as taught by the WO’450 reference in order to facilitate shear deformation as it is conventional in the art to secure the prepreg sheet using a fixture.
In regards to claim 16, the limitations pertain to the same as claim 4.
In regards to claim 17, the limitations pertain to the same as claim 5.
In regards to claim 19, the limitations pertain to the same as claim 7.
In regards to claim 20, the limitations pertain to the same as claims 5 and 17.

Allowable Subject Matter
Claims 6 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


The following is a statement of reasons for the indication of allowable subject matter:  
In regards to claim 6 and 18, the prior art of record fails to teach of the additional teaching regarding the shear deformer, in this case concerning the plurality of fixing points that are arranged along the in-plane direction of the reinforcing fiber base material so as to be positioned at lattice points of a tetragonal lattice and the moving of the fixing points in the in-plane direction of the prepreg sheet so that a unit lattice connecting the fixing points is shear-deformed, as further seen in the definition set forth in specification of the application,  page 14, lines 14-15, and pages 19-21, Figs. 1 and 2.
The closest prior include JP’311, GB2492594, and WO201608450A1, wherein the references lack teaching of shear deformation regarding the plurality of fixing points that are arranged with the lattice points of a tetragonal lattice.

The closest prior art of WO’450 discloses a deep-drawn workable prepreg and a process for its preparation, and specifically discloses the following (see paragraphs [0010], [0021] of the specification, Figure 2): aligning the reinforcing fibers in one direction, bending it in the longitudinal direction with a certain period, and bent at an appropriate amplitude, and remain bent in a resin-impregnated or semi-impregnated state, by aligning one or more fiber bundles 6 in the longitudinal direction and arranging the plurality of fiber bundles 6 at right angles and parallel to the longitudinal direction of the fibers, to form rod-like holding clamps 7, the fiber bundles are clamped in the middle and fixed, the clamps 7 are moved in the longitudinal direction of the fibers and, in synchronism therewith, every other clamp 7 is moved in a direction perpendicular to the longitudinal direction of the fibers 8 to bend the fiber bundles. The WO reference discloses a fiber bundle shear deformation mechanism in which the fiber bundle can be bent in an in-plane direction by providing a clamp 7 in the longitudinal direction of the fiber bundle to move the clamp 7 in the longitudinal direction of the fiber.
However, the WO reference lacks the particular lattice arrangement as claimed regarding the shear-deformer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL S LUK whose telephone number is (571)272-1134. The examiner can normally be reached Monday-Friday 9 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMANUEL S LUK/Examiner, Art Unit 1744